           Case 3:18-cv-05176-JD Document 33 Filed 05/30/19 Page 1 of 2



 1 Frank S. Hedin (SBN 291289)
   fhedin@hedinhall.com
 2 David W. Hall (SBN 274921)
   dhall@hedinhall.com
 3 HEDIN HALL LLP
   Four Embarcadero Center, Suite 1400
 4 San Francisco, California 94104
   Telephone: (415) 766-3534
 5 Facsimile: (415) 402-0058
 6 Counsel for Plaintiffs and the Putative Class
 7 Albert Giang (SBN 224332)
   agiang@bsfllp.com
 8 Michael D. Roth (SBN 217464)
   mroth@bsfllp.com
 9 BOIES SCHILLER FLEXNER LLP
   725 South Figueroa Street, 31st Floor
10 Los Angeles, California 90017-5524
   Telephone: (213) 629-9040
11 Facsimile: (213) 629-9022
12 Attorneys for Defendant Eaze Solutions, Inc.
13
                                   UNITED STATES DISTRICT COURT
14
                                 NORTHERN DISTRICT OF CALIFORNIA
15
16 KRISTINE LLOYD; and JULIUS MENA, Case No. 3:18-cv-05176-JD
   individually and on behalf of all others
17 similarly situated,                      JOINT STATUS REPORT

18              Plaintiffs,

19 v.
20 EAZE SOLUTIONS, INC.,
21              Defendant.

22          Pursuant to the Court’s May 9, 2019 Minute Entry (ECF No. 31), Plaintiffs Kristine Lloyd
23 and Julius Mena and Defendant Eaze Solutions, Inc. submit this joint status report to notify the Court
24 that the parties have been unable to reach a proposed revised settlement of the case at this time but
25 have agreed to continue to discuss potential resolutions in good faith as the case progresses.
26          Plaintiffs respectfully request that the litigation be permitted to resume in the ordinary course.
27          Eaze respectfully requests two weeks to allow for sufficient time to formally re-engage the
28

                                          JOINT STATUS REPORT
            Case 3:18-cv-05176-JD Document 33 Filed 05/30/19 Page 2 of 2



 1
     mediator and continue to discuss potential resolutions prior to resuming the litigation. If litigation is
 2
     resumed immediately, Eaze requests thirty (30) days to respond to the First Amended Complaint.
 3
 4 Dated: May 30, 2019                              Respectfully submitted,

 5                                                  HEDIN HALL LLP

 6                                                  By: s/ Frank S. Hedin         .
                                                    FRANK S. HEDIN, State Bar No. 291289
 7                                                  fhedin@hedinhall.com
                                                    DAVID W. HALL, State Bar No. 274921
 8                                                  dhall@hedinhall.com
                                                    Four Embarcadero Center, Suite 1400
 9                                                  San Francisco, California 94111
                                                    Telephone: (415) 766-3534
10                                                  Facsimile: (415) 402-0058

11                                                  Attorneys for Plaintiffs and the Putative Class

12
                                                    By: s/ Michael D. Roth            ..
13
                                                    BOIES SCHILLER FLEXNER LLP
14
                                                    ALBERT GIANG, State Bar No. 224332
15                                                  agiang@bsfllp.com
                                                    MICHAEL D. ROTH, State Bar No. 217464
16                                                  mroth@bsfllp.com
                                                    725 South Figueroa Street, 31st Floor
17                                                  Los Angeles, California 90017-5524
                                                    Telephone: (213) 629-9040
18                                                  Facsimile: (213) 629-9022

19                                                  Attorneys for Defendant Eaze Solutions, Inc.

20
21
22
23
24
25
26
27
28
                                                    -2-
                                           JOINT STATUS REPORT
